[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                               FILED
                             No. 04-16303             U.S. COURT OF APPEALS
                         Non-Argument Calendar           ELEVENTH CIRCUIT
                                                             April 20, 2005
                       ________________________
                                                         THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 03-00584-CV-CB-B

MARK C. NASWORTHY,
SEA ANGEL COVE, LLC,

                                                     Plaintiffs-Appellants,

                                  versus

THE BALDWIN COUNTY COMMISSION,
THE BALDWIN COUNTY PLANNING AND
ZONING COMMISSION,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (April 20, 2005)

Before ANDERSON, BIRCH and COX, Circuit Judges.

PER CURIAM:
      Mark C. Nasworthy and Sea Angel Cove, LLC appeal the district court's grant

of summary judgment in favor of The Baldwin County Commission and the Baldwin

County Planning and Zoning Commission.

      We have considered the briefs, and relevant parts of the record, and discern no

reversible error.

      AFFIRMED.




                                         2